Order filed December 4, 2012




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00897-CV
                                    ____________

                       JAMES PATRICK PHILLIPS, Appellant

                                            V.

                         STACEY LYNN PHILLIPS, Appellee


                       On Appeal from the 246th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2011-20224


                                         ORDER

       This is an appeal from a judgment signed June 22, 2012. Appellant filed a timely
motion for new trial. The notice of appeal was due September 20, 2012. See Tex. R.
App. P. 26.1. Appellant, however, filed his notice of appeal on September 24, 2012, a
date within 15 days of the due date for the notice of appeal. A motion for extension of
time is Anecessarily implied@ when the perfecting instrument is filed within fifteen days of
its due date. Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellant did not file
a motion to extend time to file the notice of appeal. While an extension may be implied,
appellant is still obligated to come forward with a reasonable explanation to support the
late filing. See Miller v. Greenpark Surgery Center Assocs., Ltd., 974 S.W.2d 805, 808
(Tex. App.CHouston [14th Dist.] 1998, no pet.).

       Accordingly, we ORDER appellant to file a proper motion to extend time to file
the notice of appeal within 12 days after the date of this order. See Tex. R. App. P.
26.3;12.5(b). If appellant does not comply with this order, we will dismiss the appeal. See
Tex. R. App. P. 42.3.



                                                 PER CURIAM